 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
a Xx USDC SDNY

 

 

 

WILFREDO TORRES, DOCUMENT
ELECTRONICALLY FILED
Plaintiff, DOC #:

 

 

 

 

DATE FILED: / AB O

=.

 

-against-

 

BELLEVUE SOUTH ASSOCIATES LLP, CITY

OF NEW YORK, OFFICER COLBY WRIGHT, ORDER
KEVIN WAHLIGH, OFFICER NICHOLAS

MACHIO, OFFICER MICHAEL TRAVERSO,

OFFICER KRZYSZTOF FRYC, 16-CV-2362 (RA)(KNF)
DENNIS MCGOWAN, LIEUTENANT SCOTTISH

JOHN DOE FIREFIGHTERS #1-3, NYU

HOSPITALS CENTER, the NYC HOSPITAL

FOR JOINT DISEASES, DOCTOR AARON

BUCKLAND OF NYU HOSPITALS CENTER,

BELLEVUE HOSPITAL,

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Defendant Bellevue Hospital, via the New York City Health and Hospitals Corporation
(“HHC’”), filed a motion for summary judgment, Docket Entry No. 197. In support of the
motion, HHC filed a “Statement of Undisputed Facts Pursuant to Local Civil Rule 56.1,” Docket
Entry No. 198. That statement has pages numbered one through ten. However, page numbers
eight and nine are not part of Docket Entry No. 198. Therefore, on or before January 31, 2020,
HHC shall file pages eight and nine of its “Statement of Undisputed Facts Pursuant to Local
Civil Rule 56.1” and shall, on or before January 31, 2020, submit a courtesy copy of pages eight

and nine to the Court’s chambers.

 

Dated: New York, New York SO ORDERED:
January 28, 2020
'CinwrS Fant hann€ Ret
Copy mailed to: KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
Wilfredo Torres
